 


POKERTEK, INC.
2007 STOCK INCENTIVE PLAN


Restricted Stock Award Agreement


THIS AGREEMENT (together with Schedule A, attached hereto, this "Agreement"),
effective as of _______________ ___, 200__, between POKERTEK, INC., a North
Carolina corporation (the "Corporation"), and ______________, an Employee,
Independent Contractor or Director of the Corporation or an Affiliate (the
"Participant");
 
RECITALS:
 
In furtherance of the purposes of the PokerTek, Inc. 2007 Stock Incentive Plan,
as it may be hereafter amended and/or restated (the "Plan"), and in
consideration of the services of the Participant and such other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Corporation and the Participant hereby agree as follows:
 
1.  Incorporation of Plan. The rights and duties of the Corporation and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference. In the event of any conflict between the provisions in this
Agreement and those of the Plan, the provisions of the Plan shall govern. Unless
otherwise defined herein, capitalized terms in this Agreement shall have the
same definitions as set forth in the Plan.
 
2.  Terms of Award. The following terms used in this Agreement shall have the
meanings set forth in this Section 2:
 
The "Participant" is ______________________.
 
The "Grant Date" is ______________________.
 
The "Restriction Period" is the period beginning on the Grant Date and ending on
such date or dates and satisfaction of such conditions as described in Schedule
A, which is attached hereto and expressly made a part of this Agreement.
 
The number of shares of common stock of the Corporation ("Common Stock") subject
to the Restricted Stock Award granted under this Agreement shall be
______________ (the "Shares").
 
3.  Grant of Restricted Stock Award. Subject to the terms of this Agreement and
the Plan, the Corporation hereby grants the Participant a Restricted Stock Award
(the "Award") for that number of Shares of Common Stock as is set forth in
Section 2.
 
4.  Vesting and Earning of Award. Subject to the terms of the Plan, the Award
shall be deemed vested and earned upon such date or dates, and subject to such
conditions, as are described in this Agreement, including but not limited to the
terms of Schedule A, attached hereto. The Administrator has sole authority to
determine whether and to what degree the Award has vested and vested and is
payable and to interpret the terms and conditions of this Agreement and the
Plan.
 

1

--------------------------------------------------------------------------------





5.  Effect of Change in Control.
 
(a)  Notwithstanding any other provision of the Plan to the contrary, and except
as may be otherwise provided in an employment agreement or other agreement
between the Participant and the Corporation, in the event of a Change in
Control, the Award, if outstanding as of the date of such Change in Control,
shall become fully vested, whether or not then otherwise vested.
 
(b)  Notwithstanding the foregoing, in the event that a Change in Control event
occurs, then the Administrator may, in its sole and absolute discretion,
determine that the Award shall not vest on an accelerated basis, if the
Corporation or the surviving or acquiring corporation, as the case may be, shall
have taken such action, including but not limited to the assumption of Awards
granted under the Plan or the grant of substitute awards (in either case, with
substantially similar terms or equivalent economic benefits as Awards granted
under the Plan), as the Administrator determines to be equitable or appropriate
to protect the rights and interests of Participants under the Plan. For the
purposes herein, if the Committee is acting as the Administrator authorized to
make the determinations provided for in this Section 5(b), the Committee shall
be appointed by the Board of Directors, two-thirds of the members of which shall
have been Directors of the Corporation prior to the Change in Control event.
 
(c)  The Administrator shall have full and final authority, in its discretion,
to determine whether a Change in Control of the Corporation has occurred, the
date of the occurrence of such Change in Control and any incidental matters
relating thereto.
 
6.  Termination of Employment or Service; Forfeiture of Award. Except as may be
otherwise provided in the Plan or this Agreement, in the event that the
employment or service of the Participant is terminated for any reason and all or
part of the Award has not yet vested pursuant to Section 4, Section 5 and/or
Schedule A herein, then the Award, to the extent not vested as of the
Participant's Termination Date, shall be forfeited immediately upon such
termination, and the Participant shall have no further rights with respect to
the Award or the Shares, cash or other benefits underlying that portion of the
Award that has not yet vested. The Participant expressly acknowledges and agrees
that the termination of his or her employment or service shall result in
forfeiture of the Award and the Shares to the extent the Award has not vested as
of his or her Termination Date.
 
7.  Settlement of Award. The Award shall be payable in whole shares of Common
Stock.
 
8.  No Right of Employment or Service; Forfeiture of Award. Neither the Plan,
the grant of the Award, nor any other action related to the Plan shall confer
upon the Participant any right to continue in the employment or service of the
Corporation or an Affiliate or interfere in any way with the right of the
Corporation or an Affiliate to terminate the Participant's employment or service
at any time. Except as otherwise provided in the Plan or this Agreement, all
rights of the Participant with respect to the Award shall terminate upon
termination of the Participant's employment or service.
 
9.  Nontransferability of Award and Shares. The Award, to the extent not vested,
shall not be transferable (including by sale, assignment, pledge or
hypothecation) other than by will or the laws of intestate succession. The
designation of a beneficiary in accordance with the Plan does not constitute a
transfer. The Participant shall not sell, transfer, assign, pledge or otherwise
encumber the Shares (except as may be provided in Section 13 herein) until the
Restriction Period has expired and all conditions to vesting and transfer have
been met.
 

2

--------------------------------------------------------------------------------





 
10.  Superseding Agreement. This Agreement supersedes any statements,
representations or agreements of the Corporation with respect to the grant of
the Award, any other equity-based awards or any related rights, and the
Participant hereby waives any rights or claims related to any such statements,
representations or agreements. This Agreement does not supersede or amend any
confidentiality agreement, nonsolicitation agreement, noncompetition agreement,
employment agreement or any other similar agreement between the Participant and
the Corporation, including, but not limited to, any restrictive covenants
contained in such agreements.
 
11.  Governing Law. Except as otherwise provided in the Plan or herein, this
Agreement shall be construed and enforced according to the laws of the State of
North Carolina, without regard to the conflict of laws provisions of any state,
and in accordance with applicable federal laws of the United States.
 
12.  Amendment and Termination; Waiver. Subject to the terms of the Plan and
this Section 12, this Agreement may be modified or amended only by the written
agreement of the parties hereto. Notwithstanding the foregoing, the
Administrator shall have unilateral authority to amend the Plan and this
Agreement (without Participant consent) to the extent necessary to comply with
Applicable Laws or changes to Applicable Laws (including but not limited to Code
Section 409A and federal securities laws). The waiver by the Corporation of a
breach of any provision of this Agreement by the Participant shall not operate
or be construed as a waiver of any subsequent breach by the Participant.
 
13.  Certificates for Shares; Rights as Shareholder. The Participant and his or
her legal representatives, legatees or distributees shall not be deemed to be
the holder of any of the Shares and shall not have any rights of a shareholder
unless and until certificates for such Shares have been issued to him or her or
them. Unless the Administrator determines otherwise, a certificate or
certificates for any of the Shares shall be issued in the name of the
Participant as soon as practicable after the Award has been granted.
Notwithstanding the foregoing, the Administrator may require that (a) the
Participant deliver the certificate(s) for the Shares to the Administrator or
its designee to be held in escrow until the Award vests (in which case the
Shares will be released to the Participant) or is forfeited (in which case the
Shares shall be returned to the Corporation); and/or (b) the Participant deliver
to the Corporation a stock power, endorsed in blank, relating to the Shares that
are subject to forfeiture. Except as otherwise provided in the Plan or this
Agreement, the Participant shall have all voting, dividend and other rights of a
shareholder with respect to the Shares following issuance of the certificate or
certificates for the Shares.
 
14.  Withholding; Tax Matters.
 
(a)  The Participant acknowledges that the Corporation shall require the
Participant to pay the Corporation in cash the amount of any local, state,
federal, foreign or other tax or other amount required by any governmental
authority to be withheld and paid over by the Corporation to such authority for
the account of the Participant, and the Participant agrees, as a condition to
the grant of the Award and delivery of the Shares or any other benefit, to
satisfy such obligations. Notwithstanding the foregoing, the Administrator may
establish procedures to permit the Participant to satisfy such obligations in
whole or in part, and any other local, state, federal, foreign or other income
tax obligations relating to the Award, by electing (the "election") to have the
Corporation withhold shares of Common Stock from the Shares to which the
Participant is entitled. The number of the Shares to be withheld shall have a
Fair Market Value as of the date that the amount of tax to be withheld is
determined as nearly equal as possible to (but not exceeding) the amount of such
obligations being satisfied. Each election must be made in writing to the
Administrator in accordance with election procedures established by the
Administrator.
 

3

--------------------------------------------------------------------------------





 
(b)  The Participant acknowledges that the Corporation has made no warranties or
representations to the Participant with respect to the tax consequences
(including, but not limited to, income tax consequences) related to the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Corporation or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences upon acquisition or disposition of the Shares and that the
Participant has been advised that he or she should consult with his or her own
attorney, accountant, and/or tax advisor regarding the decision to enter into
this Agreement and the consequences thereof. The Participant also acknowledges
that the Corporation has no responsibility to take or refrain from taking any
actions in order to achieve a certain tax result for the Participant.
 
15.  Administration. The authority to construe and interpret this Agreement and
the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan. Any interpretation of this Agreement by
the Administrator and any decision made by it with respect to this Agreement is
final and binding.
 
16.  Notices. Except as may be otherwise provided by the Plan, any written
notices provided for in this Agreement or the Plan shall be in writing and shall
be deemed sufficiently given if either hand delivered or if sent by fax or
overnight courier, or by postage paid first class mail. Notices sent by mail
shall be deemed received three business days after mailed but in no event later
than the date of actual receipt. Notices shall be directed, if to the
Participant, at the Participant's address indicated by the Corporation's records
(or such other address as may be designated by the Participant in a manner
acceptable to the Administrator), or, if to the Corporation, at the
Corporation's principal office, attention Chief Financial Officer.
 
17.  Severability. If any provision of this Agreement shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of this Agreement, and this Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. 
 
18.  Restrictions on Award and Shares.
 
(a)  As a condition to the issuance and delivery of the Shares, or the grant of
any benefit pursuant to the Plan, the Corporation may require the Participant or
other person to become a party to this Agreement, any agreement(s) restricting
the transfer, purchase or repurchase of shares of Common Stock, any voting
agreement(s), any employment agreement(s), any consulting agreement(s), any
non-competition agreement(s), any confidentiality agreement(s), any
non-solicitation agreement(s) and/or any other agreement(s) imposing such
restrictions as may be required by the Corporation. Without in any way limiting
the effect of the foregoing, the Participant or other holder of any of the
Shares shall be permitted to transfer such shares only if such transfer is in
accordance with the terms of Section 15 of the Plan, this Agreement and/or any
other applicable agreement(s). The Participant acknowledges that the acquisition
of any of the Shares by the Participant or other holder is subject to, and
conditioned upon, the agreement of the Participant or such holder to the
restrictions described in Section 15 of the Plan, this Agreement and/or any
other applicable agreement(s).
 

4

--------------------------------------------------------------------------------





 
(b)  The Corporation may impose such restrictions on the Award, the Shares
and/or any other benefits underlying the Award as it may deem advisable,
including without limitation restrictions under the federal securities laws, the
requirements of any stock exchange or similar organization and any blue sky,
state or foreign securities laws applicable to such securities. Notwithstanding
any other provision in the Plan or this Agreement to the contrary, the
Corporation shall not be obligated to issue, deliver or transfer shares of
Common Stock, make any other distribution of benefits, or take any other action,
unless such delivery, distribution or action is in compliance with Applicable
Laws (including but not limited to the requirements of the Securities Act). The
Corporation may cause a restrictive legend or legends (including but in no way
limited to any legends that may be necessary or appropriate pursuant to Section
13 herein) to be placed on any certificate for any of the Shares issued pursuant
to the Award in such form as may be prescribed from time to time by Applicable
Laws or as may be advised by legal counsel.
 
19.  Counterparts; Further Instruments. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.
 
20.  Effect of Changes in Status. Unless the Administrator determines otherwise,
the Award shall not be affected by any change in the terms, conditions or status
of the Participant's employment or service, provided that the Participant
continues to be an employee of, or in service to, the Corporation or an
Affiliate.
 
21.  Rules of Construction. Headings are given to the sections of this Agreement
solely as a conveni-ence to facilitate reference. The reference to any statute,
regulation or other provision of law shall be construed to refer to any
amendment to or successor of such provision of law.
 
22.  Successors and Assigns. This Agreement shall be binding upon the
Corporation and its successors and assigns, and the Participant and his or her
executors, administrators and permitted transferees and beneficiaries.
 
23.  Right of Offset. Notwithstanding any other provision of the Plan or this
Agreement, the Corporation may reduce the amount of any payment or benefit
otherwise payable to or on behalf of the Participant by the amount of any
obligation of the Participant to or on behalf of the Corporation or an Affiliate
that is or becomes due and payable.
 
[Signature Page Follows]

5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed in behalf of the
Corporation and by the Participant on the day and year first above written.
 

  POKERTEK, INC.        
By:
   
 
Gehrig H. White
 
 
Chief Executive Officer

Attest:
 

   
James Crawford
 
Secretary
 
 

 

 
PARTICIPANT
 
 
 
 
Printed Name
 

 
 
 
6

--------------------------------------------------------------------------------







[Insert applicable Schedule A]


POKERTEK, INC.
2007 STOCK INCENTIVE PLAN
 
Restricted Stock Award Agreement
 
SCHEDULE A
 
PERFORMANCE MEASURES 
 
1.  Purpose. The purpose of this Schedule A is to set forth the Performance
Measures that will be applied to determine the amount of the Award to be made
under the terms of the attached Restricted Stock Award Agreement (the
"Agreement"). This Schedule A is incorporated into and forms a part of the
Agreement.
 
2.  Revision of Performance Measures. The Performance Measures set forth in this
Schedule A may be modified by the Administrator during, and after the end of,
the Restriction Period to reflect significant events that occur during the
Restriction Period.
 
3.  Performance Goals. The Performance Goals shall be as follows:
 
[Insert Schedule]
 
4.  Amount of Award. The amount distributable to the Participant under the
Agreement shall be determined in accordance with the following schedule:
 
[Insert Schedule]




Schedule A-1

--------------------------------------------------------------------------------



[Insert applicable Schedule A]
 
POKERTEK, INC.
2007 STOCK INCENTIVE PLAN
 
Restricted Stock Award Agreement
 
SCHEDULE A
 
SERVICE MEASURES 
 
Grant Date:                     ,     .
 
Number of Shares Subject to Award:                      shares.
 
Restriction Period: The Shares subject to the Award shall vest and be earned, as
provided below, subject to the terms and conditions as may be imposed by the
Plan and the Agreement:
 

     
Date of Vesting 

--------------------------------------------------------------------------------

 
Percentage of Shares Vested

--------------------------------------------------------------------------------

[Insert Schedule]





Schedule A-2

--------------------------------------------------------------------------------



[Insert applicable Schedule A]
 
POKERTEK, INC.
2007 STOCK INCENTIVE PLAN
 
Restricted Stock Award Agreement
 
SCHEDULE A
 
COMBINATION OF PERFORMANCE AND SERVICE MEASURES 
 
A. Performance Measures
 
1.  Purpose. The purpose of this portion of Schedule A is to set forth the
Performance Measures that will be applied to determine the amount of the Award
to be made under the terms of the attached Restricted Stock Award Agreement (the
"Agreement"). This Schedule A is incorporated into and forms a part of the
Agreement.
 
2.  Revision of Performance Measures. The Performance Measures set forth in this
Schedule A may be modified by the Administrator during, and after the end of,
the Restriction Period to reflect significant events that occur during the
Restriction Period.
 
3.  Performance Goals. The Performance Goals shall be as follows:
 
[Insert Schedule]
 
4.  Amount of Award. The amount distributable to the Participant under the
Agreement shall be determined in accordance with the following schedule:
 
[Insert Schedule]
 
B. Service Measures
 
Grant Date:                     ,     .
 
Number of Shares Subject to Award:                      shares.
 
Restriction Period: The Shares subject to the Award shall vest and be earned, as
provided below, subject to the terms and conditions as may be imposed by the
Plan and the Agreement:
 
 

     
Date of Vesting 

--------------------------------------------------------------------------------

 
Percentage of Shares Vested

--------------------------------------------------------------------------------

[Insert Schedule]





Exhibit A-1

--------------------------------------------------------------------------------




 
 